CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Fixed Rate Senior Notes due 2025 PROSPECTUS Dated November 19, 2014 PROSPECTUS SUPPLEMENT Dated November 19, 2014 Pricing Supplement No. 426 to Registration Statement No. 333-200365 Dated July 20, 2015 Rule 424(b)(2) GLOBAL MEDIUM-TERM NOTES, SERIES F Fixed Rate Senior Notes Due 2025 We, Morgan Stanley, are offering the Global Medium-Term Notes, Series F, Fixed Rate Senior Notes Due 2025 (the “notes”) described below on a global basis.We may redeem some or all of the notes at any time on or after January 23, 2016 in accordance with the provisions described in the accompanying prospectus under the heading “Description of Debt Securities—Redemption and Repurchase of Debt Securities—Optional Make-whole Redemption of Debt Securities,” as supplemented by the provisions below. We will issue the notes only in registered form, which form is further described under “Description of Notes—Forms of Notes” in the accompanying prospectus supplement. We describe the basic features of the notes in the section of the accompanying prospectus supplement called “Description of Notes” and in the section of the accompanying prospectus called “Description of Debt Securities—Fixed Rate Debt Securities,” in each case subject to and as modified by the provisions described below. We describe how interest on the notes is calculated, accrued and paid, including where a scheduled interest payment date is not a business day (the following unadjusted business day convention), under “Description of Debt Securities—Fixed Rate Debt Securities” in the accompanying prospectus. Terms not defined herein have the meanings given to such terms in the accompanying prospectus supplement and prospectus, as applicable. Principal Amount: Interest Payment Period: Semi-annual Maturity Date: July 23, 2025 Interest Payment Dates: Each January 23 and July 23, Settlement Date commencing January 23, 2016 (Original Issue Date): July 23, 2015 (T+3) Business Day: New York Interest Accrual Date: July 23, 2015 Business Day Convention: Following unadjusted Issue Price: 99.918% Minimum Denominations: $1,000 and integral multiples Specified Currency: U.S. dollars of $1,000 in excess thereof Redemption Percentage CUSIP: 6174468C6 at Maturity: 100% ISIN: US6174468C63 Interest Rate: 4.00% per annum Other Provisions: Optional make-whole (calculated on a 30/360 day redemption on or after January count basis) 23, 2016 (spread over treasury rate: plus 25 basis points) The notes are not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities, or determined if this pricing supplement or the accompanying prospectus supplement or prospectus is truthful or complete.Any representation to the contrary is a criminal offense. MORGAN STANLEY MUFG ABN AMRO ACADEMY SECURITIES BMO CAPITAL MARKETS BNY MELLON CAPITAL MARKETS, LLC CAPITAL ONE SECURITIES COMMERZBANK DREXEL HAMILTON FIFTH THIRD SECURITIES ING KKR LEBENTHAL& CO., LLC LLOYDS SECURITIES RBC CAPITAL MARKETS RBS REGIONS SECURITIES LLC SOCIETE GENERALE SUNTRUST ROBINSON HUMPHREY US BANCORP UBS INVESTMENT BANK Supplemental Information Concerning Plan of Distribution; Conflicts of Interest On July 20, 2015, we agreed to sell to the managers listed below, and they severally agreed to purchase, the principal amounts of notes set forth opposite their respective names below at a net price of 99.468%, plus accrued interest, if any, which we refer to as the “purchase price” for the notes.The purchase price for the notes equals the stated issue price of 99.918%, plus accrued interest, if any, less a combined management and underwriting commission of 0.45% of the principal amount of the notes. Name Principal Amount of Notes Morgan Stanley & Co. LLC Mitsubishi UFJ Securities (USA), Inc. ABN AMRO Securities (USA) LLC Academy Securities, Inc. BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. Commerz Markets LLC Drexel Hamilton, LLC Fifth Third Securities, Inc. ING Financial Markets LLC KKR Capital Markets LLC Lebenthal & Co., LLC Lloyds Securities Inc. RBC Capital Markets, LLC RBS Securities Inc. Regions Securities LLC SG Americas Securities, LLC SunTrust Robinson Humphrey, Inc. U.S. Bancorp Investments, Inc. UBS Securities LLC Total Morgan Stanley & Co. LLC is our wholly-owned subsidiary. Mitsubishi UFJ Financial Group, Inc., the ultimate parent of Mitsubishi UFJ Securities (USA), Inc. (one of the managers), holds an approximately 22% interest in Morgan Stanley.This offering will be conducted in compliance with the requirements of Rule 5121 of the Financial Industry Regulatory Authority, Inc., which is commonly referred to as FINRA, regarding a FINRA member firm’s distribution of the securities of an affiliate and related conflicts of interest.In accordance with Rule 5121 of FINRA, Morgan Stanley & Co. LLC and Mitsubishi UFJ Securities (USA), Inc. may not make sales in this offering to any discretionary accounts without the prior written approval of the customer. Validity of the Notes In the opinion of Davis Polk & Wardwell LLP, as special counsel to Morgan Stanley, when the notes offered by this pricing supplement have been executed and issued by Morgan Stanley, authenticated by the trustee pursuant to the Senior Debt Indenture (as defined in the accompanying prospectus) and delivered against payment as contemplated herein, such notes will be valid and binding obligations of Morgan Stanley, enforceable in accordance with their terms, subject to applicable bankruptcy, PS-2 insolvency and similar laws affecting creditors’ rights generally, concepts of reasonableness and equitable principles of general applicability (including, without limitation, concepts of good faith, fair dealing and the lack of bad faith), provided that such counsel expresses no opinion as to (i) the effect of fraudulent conveyance, fraudulent transfer or similar provision of applicable law on the conclusions expressed above and (ii) the validity, legally binding effect or enforceability of any provision that permits holders to collect any portion of the stated principal amount upon acceleration of the notes to the extent determined to constitute unearned interest.This opinion is given as of the date hereof and is limited to the laws of the State of New York and the General Corporation Law of the State of Delaware.In addition, this opinion is subject to customary assumptions about the trustee’s authorization, execution and delivery of the Senior Debt Indenture and its authentication of the notes and the validity, binding nature and enforceability of the Senior Debt Indenture with respect to the trustee, all as stated in the letter of such counsel dated November 19, 2014, which is Exhibit 5-a to the Registration Statement on Form S-3 filed by Morgan Stanley on November 19, 2014. PS-3
